Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered November 28, 2005 in a personal injury action. The order, insofar as appealed from, denied that part of defendant’s motion for judgment notwithstanding the verdict or, in the alternative, to set aside the verdict and grant a new trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Hurlbutt, J.P., Gorski, Martoche and Pine, JJ.